662 N.W.2d 892 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST John V. NORTON, a Minnesota Attorney, Registration No. 79911.
No. C2-03-102.
Supreme Court of Minnesota.
June 13, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John V. Norton has committed professional misconduct warranting public discipline, namely, that respondent, beginning in at least 1999, misappropriated funds in excess of $60,000 from his trust account; failed to repay approximately $28,250 to his former client; failed to provide the client with either a proper accounting or release of her trust funds; made false statements to the client in order to conceal his misappropriation; failed to maintain required trust account books and records; and used his trust account for personal purposes, in violation of Minn. R. Prof. Conduct 1.4, 1.15(a), (c) and (h), 4.1 and 8.4(c) and (d).
Respondent has entered into a stipulation with the Director in which respondent withdraws his answer to the petition, acknowledges that under Rule 13(b), Rules on Lawyers Professional Responsibility (RLPR), the allegations in the petition are therefore deemed admitted, and waives his rights under Rule 14, RLPR. The parties jointly recommend that the appropriate discipline is disbarment and payment of $900 in costs and $108.25 in disbursements under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
*893 Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent John V. Norton is disbarred from the practice of law, effective immediately, and that he shall pay $900 in costs and $108.25 in disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice